Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	Terminal Disclaimer filed on 05/05/2022 has been approved by the office.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Ishii (US 2009/0040309 A1) describes a monitoring apparatus of the present invention for monitoring a building by picking up an image of the building by cameras mounted in plural locations of the building to be monitored, includes a storing portion for storing camera parameters necessary for control of a plurality of cameras and structure data of the building; an image synthesizing portion for synthesizing images picked up by the plurality of cameras by means of texture mapping, based on the camera parameters and the structure data of the building stored in the storing portion; and a displaying unit for displaying a synthesized image. According to this configuration, the displaying unit that can paste the picked-up image onto the floor surface, the passage surface, or the wall surface of the building by virtue of the texture mapping based on the building structure data and display the resultant image is provided. Therefore, the supervisor can grasp intuitively at a glance which place of the inside of the building is monitored by each image. Also, in the monitoring apparatus of the present invention, the plurality of cameras have a night-vision near infrared imaging function, and the system further includes a plurality of night-vision near infrared illuminating units provided to the inside of the building; a near infrared illumination controlling unit for controlling the plurality of night-vision near infrared illuminating units respectively individually; a reflecting marker provided to the inside of the building; and a correcting unit for correcting the camera parameters by analyzing a plurality of picked-up images while turning ON/OFF the plurality of near infrared illuminating units individually. According to this configuration, even when the camera is moved or the number of cameras is increased, a function of the displaying unit to paste the picked-up image onto the building structure data by means of the texture mapping and display a resultant image can be easily realized. Also, in the monitoring apparatus of the present invention, shooting areas are partitioned in the building by a plurality of floors, and the system further includes a sensing unit for sensing presence/absence of an abnormality in the building from the images picked up by the plurality of cameras; and an image selecting unit for selecting images from the plurality of cameras on a floor, on which the camera that picked up the image from which the abnormality is sensed is mounted, from the picked-up images. According to this configuration, the images from the cameras mounted only on the floor from which the abnormality is sensed can be selected and displayed after the texture mapping is applied. Therefore, the missing of the abnormal area due to the disturbance of the image on other floors can be eliminated and thus exact monitoring can be attained. Also, in the monitoring apparatus of the present invention, a part or all of the plurality of cameras have a function for controlling an attitude and an angle of view, the cameras having the function have a means for transmitting attitude information and angle-of-view information detected at a point of time of shooting together with the picked-up image, and the displaying unit has a means that pastes the picked-up image onto the building structure data by a texture mapping based on the attitude information and the angle-of-view information transmitted and then displays a resultant image. According to this configuration, positions and attitudes of the cameras that pick up the images are synthesized on the data concerning the building structure and displayed. Therefore, the supervisor can grasp intuitively at a glance which place of the inside of the building is monitored by each image.

	Gutmann (US 7912583 B2) describes an environment map building method and an environment map building apparatus can express the surrounding embodiment with a high resolution in the height direction in a manner robust relative to observation noises. The present invention provides an environment map building apparatus for building a three-dimensional environment map to be used for three-dimensionally determining a region allowing a moving body to move therein according to external environment conditions, which comprises an external environment conditions detecting section that detects external environment conditions, a three-dimensional map building section that builds a three-dimensional map showing the state of occupancy of a three-dimensional grid on the basis of the external environment conditions detected by the external environment conditions detecting section, a relative-to-base-plane height map building section that builds a relative-to-base-plane height map showing heights from a two-dimensional base plane on the basis of the external environment conditions detected by the external environment conditions detecting section, and a height map information modifying section that modifies the information of the relative-to-base-plane height map on the basis of the information on the three-dimensional map. A method for a device to build an environment map of an environment, the method comprising: detecting external environment conditions in the environment; building the three-dimensional map showing a state of occupancy of a three-dimensional grid based on the external environment conditions, wherein the three-dimensional grid comprises cells corresponding to box-shaped spaces of the environment; building a relative-to-base-plane height map showing heights from a two-dimensional base plane based on the external environment conditions; modifying the relative-to-base-plane height map based on the three-dimensional map; updating occupancy probability of the cells when height information of the relative-to-base-plane height map corresponds to the cells; and controlling moving actions of the device for stepping up a staircase in the environment by using the relative-to-base-plane height map as the environment map, wherein the device steps up the staircase by transmitting infrared rays, the infrared rays forming a random pattern used to acquire a distance image.
	Allowable Subject Matter
3.	Claims 1-15 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 10 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a movable working system comprising a movable working apparatus, the movable working system comprising: wherein the sensing unit includes a camera sensor to capture an image of a floor surface when the floor surface is in the space, wherein the image includes a state and texture of the floor surface, and wherein the movement path is set or corrected in accordance with the state and texture of the floor surface. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-9 are allowed due to their dependency on claim 1.

Regarding claim 10:
The primary reason for the allowance of claim 10 is the inclusion of a method of controlling a movable working apparatus comprising a rotatable sensor and a driving apparatus, the method comprising: capturing an image of a floor surface when the floor surface is the space and correcting the movement path based on the state and texture of the floor surface in the captured image; setting a scan position for sensing the space for sensing. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 11-15 are allowed due to their dependency on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
May 10, 2022